Case 6:20-cv-00866-MJJ-PJH Document 20 Filed 10/14/20 Page 1 of 2 PageID #: 233




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 SYBREG VALENTINA CASTRO                  CASE NO. 6:20-CV-00866 SEC P
 BALZA
                                          JUDGE JUNEAU
 VERSUS
                                          MAGISTRATE JUDGE HANNA
 WILLIAM P BARR, ET AL

                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation. After an independent review of the record,

 including Respondents’ objections and Petitioner’s response, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Motion for

 Preliminary and Permanent Injunction and Petition for Writ of Habeas Corpus, Rec.

 Doc. 1, is GRANTED. Respondents are ordered to IMMEDIATELY RELEASE

 the Petitioner under conditions to be specified by the Department of Homeland

 Security, provided such conditions exclude subsequent arrest and detention unless

 Petitioner violates a condition of release, attempts to abscond, or commits any

 criminal offense. Such conditions may continue as specified until Petitioner’s

 removal from the United States pursuant to her prior immigration proceedings.
Case 6:20-cv-00866-MJJ-PJH Document 20 Filed 10/14/20 Page 2 of 2 PageID #: 234




       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 14th day of

  October, 2020.




                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
